Citation Nr: 0839479	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma from July 1, 1990, to July 23, 
1997.

2.  Entitlement to an initial evaluation in excess of 60 
percent for bronchial asthma from July 24, 1997.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to July 24, 1997.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1964 to June 1990.  

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for asthmatic 
bronchitis and assigned a 10 percent evaluation, effective 
July 1, 1990. 

In a subsequent rating decision, the evaluation assigned for 
this disability was increased to 30 percent, effective July 
1, 1990.  Thereafter, in a December 1998 rating decision, the 
RO granted a 60 percent evaluation for the veteran's 
bronchial asthma, effective February 19, 1998.

This matter was also brought to the Board on appeal from an 
October 1999 rating decision, which denied entitlement to an 
effective date prior to February 19, 1998, for the grant of a 
TDIU. 

In December 2000 and July 2003, the Board remanded the 
veteran's claims for readjudication in accordance with 
instructions contained therein.  

In June 2005, the Board issued a decision which both denied 
and granted certain benefits as discussed therein.  The 
issues then on appeal were (1) entitlement to an initial 
evaluation in excess of 60 percent for bronchial asthma since 
February 19, 1998, including the issue of entitlement to an 
initial evaluation in excess of 30 percent for bronchial 
asthma from July 1, 1990, to February 19, 1998; and (2) 
entitlement to an effective date prior to February 19, 1998, 
for the grant of a TDIU.  

In the 2005 decision, the Board held that:  (1) An initial 
rating in excess of 30 percent for bronchial asthma, from 
July 1, 1990, to July 23, 1997, was denied; (2) An initial 
rating of 60 percent for bronchial asthma from July 24, 1997, 
to February 18, 1998, was granted, subject to the laws and 
regulations controlling the award of monetary benefits; (3) 
An initial rating in excess of 60 percent from February 19, 
1998, was denied; and (4) An effective date for the grant of 
a total rating based upon individual unemployability due to 
service-connected disabilities, from July 24, 1997, but no 
earlier, was granted, subject to the laws and regulations 
controlling the award of monetary benefits.  (In subsequently 
effectuating that TDIU grant, the VARO also established an 
earlier effective date for entitlement to Chapter 35 
educational benefits from July 24, 1997.)

The veteran took the Board's decision on appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
in the litigation asked that the 2005 Board decision be 
vacated and remanded in pertinent part.  

When the case was previously before the Board, the veteran 
was represented by The American Legion.  Concurrent with and 
since his appeal to the Court, he has been represented by a 
private attorney.

Based on the Joint Motion, in July 2007, the Court remanded 
the case on the issues shown on the front page of the present 
decision, for compliance with the instructions in the Joint 
Motion.  

In March 2008, the Board remanded the case for development as 
required by the Joint Motion, specifically to include 
informing the veteran pursuant to certain Court mandates, 
e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007); and Vazquez-Flores v. 
Peake, 22 Vet. App. 120 9(2008); and specifically addressing 
the arguments raised with regard to consideration in all 
three issues on the basis of 38 C.F.R. § 3.321.  

It must be noted that by the presentation of the issues as so 
stated in that action in March 2008, the Board let stand 
those portions of the prior (2005) decision which had 
resulted in a grant of benefits, as so stated.  The VARO has 
done likewise, including in the SSOC which was issued 
pursuant to that remand.

Additional evidence was thereafter introduced into the file, 
and the RO continued the prior denials, including 
consideration of 38 C.F.R § 3.321 in each instance.  An SSOC 
was issued, the veteran indicated he had nothing further to 
add to the file, and the case was returned to the Board for 
final appellate review on the evidence now of record.  

A communication was received from the veteran's lawyer, dated 
October 8, 2008, and received by the Board on October 20, 
2008, in response to the August 2008 SSOC, reiterating the 
prior arguments, requesting that still further development be 
accomplished to include acquisition of additional medical 
records for the periods in issue, and asking for another 
remand for the purpose of a new "retrospective" VA 
examination. 

Service connection is now in effect for bilateral 
chondromalacia of the patella, rated as 10 percent disabling; 
and hiatal hernia, esophageal reflux, deformed duodenal bulb, 
and status post cholecystectomy, rated as 10 percent 
disabling;  lumbosacral strain with early degenerative 
changes and disc space narrowing, rated at 10 percent; 
chronic sinusitis with rhinitis, rated at 10 percent; 
myopathy of the right upper extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the left upper extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the right lower extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
myopathy of the left lower extremity secondary to Prednisone 
use associated with bronchial asthma, rated at 10 percent; 
and pseudofolliculitis barbae, rated at 0 percent 
(noncompensable).  The back and sinus disabilities were 
service connected and ratings assigned from August 9, 1993; 
and the myopathic disabilities were established and ratings 
assigned effective September 23, 1998.  The remainder of the 
ratings were assigned from the day following separation from 
service.  The veteran has not raised the issue of the 
appropriateness of those ratings herein, except in the 
context of the TDIU issue.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's bronchial asthma, from July 
1, 1990, to July 23, 1997, was characterized by asthma 
attacks no more than once per month with only moderate 
dyspnea, and FEV-1 and FEV-1/FVC greater than 55 percent of 
predicted, and no more than intermittent steroid courses.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's bronchial asthma, from July 
24, 1997, has been characterized by FEV-1 and FEV-1/FVC 
greater than 40, with no episodes of respiratory failure, and 
no required daily use of high dose corticosteroids without 
loss of weight.

3.  A combined 70 percent evaluation for multiple service-
connected disabilities was first met as of July 24, 1997.

4.  The veteran's current formal claim of entitlement to TDIU 
was received on April 15, 1998; he has purportedly not worked 
for some time. 

5.  There is an approximate balance in the evidence as to 
whether, effective July 24, 1997, but no earlier, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his education and work 
experience, solely as a result of his aggregate multiple 
service-connected disabilities.

6.  The veteran's service-connected disabilities have not 
required significant hospitalization, although he has been 
seen as an outpatient; and until July 2007, those 
disabilities alone did not factually render him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bronchial asthma, from July 1, 1990, to July 23, 
1997, are not met on a schedular or extraschedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (1996) (effective prior to 
Oct. 7, 1996), 4.97, Diagnostic Code 6602 (2007) (effective 
Oct. 7, 1996).

2.  The criteria for an initial evaluation in excess of 60 
percent for bronchial asthma, from July 24, 1997, to February 
18, 1998, are not met on a schedular or extraschedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (1996) (effective prior to 
Oct. 7, 1996), 4.97, Diagnostic Code 6602 (2007) (effective 
Oct. 7, 1996).

3.  The criteria for establishing an effective date prior to 
July 24, 1997, for the assignment of a total rating based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5107(b), 
5110(b)(2) (West 2002): 38 C.F.R. §§ 3.102, 3.155, 3.321, 
3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran received numerous notices since his current claim 
which informed him of all pertinent requirements for 
supporting his claims.  The Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor hisattorney has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his attorney have demonstrated 
actual knowledge of and have acted on the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and related notification 
requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA. 

No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Rating for Bronchial Asthma

A.  Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Notice is taken that in Hart v. Mansfield, supra, the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings shown distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  The Court 
found no basis for drawing a distinction between initial 
ratings and increased-rating claims for applying staged 
ratings.

Under the criteria in effect prior to October 7, 1996, 
bronchial asthma warranted a 10 percent evaluation if it is 
mild, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  In 
order to warrant the next higher evaluation of 30 percent, 
the disorder must have been moderate, characterized by 
asthmatic attacks that are rather frequent (separated by only 
10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted if 
the disorder was severe, with frequent attacks of asthma, 
marked dyspnea on exertion between attacks, with only 
temporary relief by medication, and with more than light 
manual labor prohibited.  The 100 percent rating required 
that the asthma be pronounced, with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked weight loss or other evidence of a severe 
impairment of health.  38 C.F.R. § 4.96, Diagnostic Code (DC) 
6602 (1996).

Under the new criteria, bronchial asthma warrants a 10 
percent evaluation if the FEV-1 is 71 to 80 percent of the 
value predicted; or if the ratio of FEV-1/FVC is 71 to 80 
percent; or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent evaluation 
is warranted if the FEV-1 is 56 to 70 percent of the value 
predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 60 percent rating is assignable where the FEV-1 
is 40 to 55 percent of the value predicted; if the FEV-1/FVC 
ratio is 40 to 55 percent; or at least monthly visits to a 
physician are made for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  A 100 
percent rating requires an FEV-1 of less than 40 percent of 
the predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, DC 6602.  There 
are no other criteria which would be more directly applicable 
herein.

B.  Factual Background

Service treatment records are in the file for comparative 
purposes.  Of particular note is an assessment undertaken in 
January 1990 relating to his overall respiratory problems.

VA outpatient and emergency room records dated from June 1990 
to February 1991 show that the veteran sought emergency room 
treatment for his asthma in July, September, October, and 
November 1990, and in January and February 1991.  His asthma 
generally improved with treatment.  Intermittent outpatient 
treatment records show that his asthma was improved at those 
times.

In September 1990, the veteran underwent a pulmonary function 
test (PFT).  It revealed that his FVC was 76 percent of 
predicted, and his FEV-1 was 69 percent of predicted.  At 
that same time, the veteran also underwent VA general medical 
examination.  He complained of shortness of breath and 
considerable, productive coughing.  His medication consisted 
of Prednisone, Theo-Dur, Atrovent Inhaler, Metopril Inhaler, 
Beclovent Inhaler, Ental Inhaler, and Beconase Inhaler.  He 
also used a vaporizer at home.  He stated that he had trouble 
sleeping, and had to sleep propped up.

On examination, there was no evidence of any excessive cough 
or expectoration.  Chest excursion was somewhat limited.  On 
palpation and percussion, no pathology was found.  On 
auscultation, there were numerous rhonchi throughout both 
lung fields.  The diagnosis was asthmatic bronchitis.

In a VA outpatient record, received by the RO in January 
1991, it was indicated the veteran had been under the VA 
physician's care since his diagnosis of asthma.  The veteran 
required numerous emergency room admissions and frequent 
courses of Prednisone therapy to keep his asthma under 
control.  Essentially, he was never off steroid therapy.  He 
had never been hospitalized.  The impression was that the 
veteran had very severe asthma, which clearly warranted a 
greater VA disability than 10 percent.  He required long-term 
Prednisone therapy.  The physician was not optimistic that 
the veteran would ever be able to discontinue this therapy.

VA outpatient treatment records dated from April to December 
1992 show the veteran continued to receive periodic treatment 
for his asthma.  All clinical entries noted that his asthma 
was stable, his lungs were clear, and he was breathing well.  

An entry, dated in December 1992, indicated his asthma was 
worsening.

In December 1992, the veteran underwent VA examination for 
the stomach.  Upon examining the veteran's lungs, the 
examiner noted that the lungs had no evidence of acute 
asthma.  He had good chest expansion.  Percussion was 
unimpaired over the chest.  On auscultation, there were a few 
rales heard in the right mid lung field, but there was no 
evidence of asthmatic rales.

In December 1992, the veteran underwent a pulmonary function 
test (PFT).  It revealed that his FEV-1 was 84 percent of 
predicted, and his FEV-1/FVC was 81 percent of predicted.

A March 1992 PFT revealed the veteran's FEV-1 was 82 percent 
of predicted, and his FEV-1/FVC was 97 percent of predicted.

Outpatient treatment and emergency room records dated from 
February 1993 to August 1993 show that, with the exception of 
one emergency room visit in March 1993, the veteran's asthma 
was well controlled, his lungs were clear, and his breathing 
was good.  On a visit in August 1993, it was said that he had 
been told that his peripheral edema was secondary to his 
steroid use.  A further notation in December 1994 was that he 
had myalgias possibly secondary to Prednisone withdrawal.

VA treatment records dated from September 1993 to February 
1994 show the veteran sought treatment for his asthma.  He 
had one emergency room visit during that time.

In a January 1994 written statement, J.H., a Navy physician 
to whom the veteran had been referred, indicated that he 
followed the veteran for approximately one year for 
difficulty in managing asthma.  At that time, he had been on 
a large dose of Prednisone for four years.  Dr. H stated this 
had been tapered over the next several months, and stopped 
completely in October 1993.

In June 1995, the veteran underwent a PFT that revealed an 
FEV-1 of 69 percent of predicted.  On VA examination, he 
reported shortness of breath and wheezing, with a cough that 
occasionally had yellow sputum.  Examination of the chest 
revealed diffuse wheezing in all lung fields examined 
predominantly on exhalation.  The assessment was asthma.  The 
examiner noted the PFT, and indicated that it demonstrated a 
significant decrement in the predicted lung volume.  However, 
he did have a significant improvement in his lung volume post 
dilation, with the pulmonary dilator.

VA outpatient treatment and emergency room records dated from 
July 1997 to November 1998 show the veteran continued to 
receive treatment for his asthma.  He visited the emergency 
room five times during this period, complaining of asthma and 
shortness of breath.  Each time, his condition improved with 
medication.

In July 1997, the veteran underwent a PFT, which revealed 
that his FEV-1 was 39 percent of predicted pre- 
bronchodilator, and 52 percent of predicted post- 
bronchodilator, and FEV-1/FVC was 81 percent of predicted 
pre-bronchodilator, with a 29 percent change post- 
bronchodilator.

In October 1997, the veteran underwent VA examination. He 
reported first having asthma in June 1988.  He said he was 
treated initially with daily doses of Prednisone for 41/2 
years.  In June 1993, his dose was tapered.  Since that time, 
he had a number of episodes of asthma for which he had been 
treated with short-term Prednisone therapy.  The impression 
was asthma, treated with Prednisone.

The veteran also underwent a PFT in October 1997, which 
revealed that FEV-1 was 51 percent of predicted pre- 
bronchodilator, and 52 percent of predicted post- 
bronchodilator, and FEV-1/FVC was 81 percent of predicted 
pre-bronchodilator, with an 8 percent change post- 
bronchodilator.

In February 1998, the veteran underwent a PFT, which revealed 
that FEV-1 was 45 percent of predicted post-bronchodilator, 
and FEV-1/FVC was 82 percent of predicted pre-bronchodilator.

In July 1998, he underwent another PFT, which revealed that 
FEV-1 was 64 percent pre-bronchodilator and 66 percent post-
bronchodilator, and FEV-1/FVC was 81 percent pre-
bronchodilator, with a 33 percent change post- 
bronchodilator.

A separate July 1998 outpatient record shows the veteran was 
taking daily Prednisone.

In a January 1999 written statement, Dr. H stated that the 
veteran was a patient with severe refractory asthma, whom he 
had treated since 1993.  He was on high dose Prednisone from 
1983 to 1993.  He reported that the veteran had daily severe 
symptoms requiring nebulizer treatments every four hours.

In a February 1999 written statement, P.P., R.N.C., indicated 
that the veteran had severe asthma.  It was refractory with 
daily symptoms only marginally controlled with complex oral 
and inhalation therapy.

Treatment records dated in May 2000 show the veteran was 
described as having "steroid dependent asthma."  He was 
noted to be taking Prednisone daily.

VA treatment records dated from February 2003 to March 2004 
show the veteran was taking daily Prednisone.  There were 
attempts to taper the veteran off this medication, but no 
evidence that it was completely successful.  His asthma was 
reported as much improved in May 2003, although he was still 
taking Prednisone daily at that time and in March 2004.  One 
physician's note questioned the veteran's bronchial asthma 
diagnosis.

Pursuant to the most recent Board action, additional clinical 
records were obtained and are in the file.  Some are 
essentially duplicates of that previously of record including 
a copy of a statement from one physician dated in December 
1994.

VA and private facility outpatient records are in the file 
showing ongoing prescriptions and some changes on occasion in 
his respiratory medications and therapy.  A pre-CPAP 
evaluation in February 2006 showed his lowest oxygen 
saturation was a 89 percent.  

In February 2008 when seen for his annual examination, he 
said he had had some shortness of breath, and stayed fairly 
active but was limited by his breathing problems.  His weight 
had been stable but he had not lost any.  A further notation 
was made that he had been seen in December and there had been 
no changes in his respiratory problems; he had also been 
unable to tolerate the CPAP.  

From 2007 or so into the Spring of 2008, several times he was 
noted to be enrolled in but may or may not have attended a 
weight loss class for his obesity.  He was also seen in the 
pain clinic.  He also had been diagnosed with nonservice-
connected  problems including heart disease. 

C.  Analysis

The Board has reviewed all the evidence in the claims file. 
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West and Timberlake 
v. Gober, supra.

The veteran stated in his lengthy discussion of March 2008 
that he has reviewed the medical and other evidentiary record 
and sees nothing after July 1997 that was not present prior 
to that date.  The Board does not concur.  And while he is 
free to provide observations, he is not qualified to either 
render diagnoses or other medical evaluations and assessments 
as to the relative medical degree and severity of his 
problems.

The veteran is currently rated 30 percent disabled for his 
bronchial asthma from July 1, 1990, to July 1997.  In order 
for his disability rating for that time period to be 
increased to 60 percent under the "old" regulations, which 
are applicable during this entire time period under 
consideration, the medical evidence must show severe 
bronchial asthma, manifested by one or more attacks weekly, 
marked dyspnea on exertion between attacks, only temporary 
relief with medication, and with more than light labor being 
precluded.

However, none of the medical evidence dated before February 
19, 1998, shows that the veteran experienced asthma attacks 
more than once per week. Indeed, the medical evidence 
demonstrates that he had numerous trips to the emergency room 
for his asthma during that time period.  However, at no time 
did he report to the emergency room more than once per month.  
The most frequent trips were in late 1990 and early 1991.  
From April 1992 to June 1995, the medical evidence shows only 
three trips to the emergency room.  While the June 1995 
treatment record showed an increase in the severity of 
symptoms, it also showed comparable and significant 
improvement with medication.

Furthermore, that evidence failed to show, and the veteran 
has not contended, that he experienced at least weekly asthma 
attacks. Indeed, the veteran reported in October 1997 only 
that, since he stopped taking Prednisone in 1993, he 
experienced a "number" of episodes of asthma for which he 
required additional short-term doses of Prednisone.  While 
that vague reference to the number of asthma attacks he 
incurred is not precise as to frequency, it certainly does 
not indicate that he experienced at least one attack per 
week, which would add up to hundreds of incidents since he 
stopped his daily Prednisone in 1993.

Because the pertinent regulations changed in October 1996, 
the Board must also evaluate the veteran's medical evidence 
under the revised regulations for the time period since 
October 7, 1996.  While the veteran showed that he required 
almost daily use of Prednisone prior to 1994, there is no 
evidence that he required more than three courses of the 
medication per year after that time.  However, the Board 
notes that in July 1997 the veteran underwent a PFT, which 
revealed a post-bronchodilator FEV-1 of 52 percent predicted.  
That result warrants an increase to 60 percent under the 
revised regulations.  His October 1997 PFT also shows a post-
bronchodilator FEV-1 of 52 percent, again supporting an 
increase to a 60 percent disability rating for bronchial 
asthma.

Therefore, as noted in the earlier affirmative Board 
decision, under the revised regulations, the veteran's 
disability warrants an increase to a 60 percent disability 
rating, effective July 24, 1997, the earliest date of the PFT 
that first showed the increased level of impairment.

Per this decision, the veteran is currently rated 60 percent 
disabled for bronchial asthma, from July 24, 1997.  Under the 
regulations in effect prior to October 7, 1996, the veteran's 
disability does not warrant an increase to the next level, 
i.e., a 100 percent rating. Although the medical evidence 
shows that he continued to receive treatment for his asthma, 
it does not show that he had very frequent asthma attacks or 
severe dyspnea on slight exertion.  More important, there is 
no evidence of marked loss of weight or other severe 
impairment of health due to the veteran's asthma.  Therefore, 
the Board finds that an increase to a 100 percent disability 
rating is not warranted under the regulations in effect prior 
to October 7, 1996.

In further evaluating the veteran's claim under the revised 
criteria for bronchial asthma, the Board finds that none of 
the veteran's associated medical evidence shows FEV-1 or FEV-
1/FVC results that are less than 40 percent predicted, post-
bronchodilator.  While the July 1997 PFT shows a pre- 
bronchodilator FEV-1 of 39 percent predicted, the Board notes 
that it is the post-bronchodilator value that is of primary 
concern.  VA believes that the post-bronchodilator value 
provides the ideal estimate of a veteran's best possible 
functioning, and assures consistent evaluations.  See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996).

We understand that the veteran contends that his breathing is 
worse before use of a bronchodilator.  While this may be 
true, that does not provide a basis for a higher disability 
rating.  The disability ratings contemplate the appropriate 
use of medication or treatment where appropriate.  For 
example, under the law, the Board evaluates hypertension with 
medication, and eyesight with corrective glasses.

The Board also notes the veteran's medical records show that, 
beginning in July 1998, he was again taking Prednisone, 10 mg 
per day.  His disability was described as steroid dependent 
in May 2000. Again, he was noted to be taking 10 mg per day 
at that time.  The records dated from February 2003 to March 
2004 show he was taking daily doses of Prednisone, in the 
amount of 15 mg.  His records show that his physicians were 
attempting to taper him off them, but thus far, he was unable 
to do so.  While the evidence shows the veteran was taking 
Prednisone daily during that time, the doses were very small, 
between 10 and 15 mg, with the physician attempting to reduce 
them to 5 mg per day.  Given the physicians' attempts to 
lower the veteran's dosage and eventually stop the daily 
Prednisone, the Board concludes that the steroids were 
relatively optional at that point as opposed to mandatory and 
he was not taking high doses.  Therefore, the Board finds 
that his disability does not warrant an increase to a 100 
percent disability rating under the revised regulations.

The veteran's lawyer has recently requested still more 
development.  However, a review of the cited development 
effectuated on repeated occasions shows that as much evidence 
as is reasonably available is now in the file, and the 
veteran has acknowledged this fact.  Moreover although the 
attorney has now also asked for a new VA examination, the 
Board finds that this would be reasonably helpful to the 
veteran's cause and a further delay by remanding would be 
both unnecessary and redundant as well as conceivably not in 
his best interest.  In that regard, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination should be conducted.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  
These guidelines have been followed and amply fulfilled in 
earlier development, and neither is shown herein wanting with 
regard to any of the pending appellate issues.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined which might in any way 
affect the issues on appeal.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See, e.g., VAOPGCPREC 11-95.  Yet another 
examination would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is 
not a license for a "fishing expedition").

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
staged rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  As 
described above, the veteran's ratings have already been 
staged to reflect his level of disability in accordance with 
Fenderson.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this case, the veteran 
has been seen as an outpatient on numerous occasions, but has 
not been had significant hospitalization for his respiratory 
problems.  And, as determined by the RO subsequent to the 
Court action and subsequent Board remand specifically for 
that consideration, prior to July 1997, these disabilities 
were not otherwise of such singular and immediate impact on 
his employment as to invoke the extrascchedular criteria 
required for a grant.   

II.  TDIU

A.  Applicable Criteria

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non- 
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

B.  Factual Background and Analysis

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994). 

The RO received the veteran's current formal claim for TDIU 
on April 15, 1998.  Nevertheless, as with a schedular rating, 
the Board may look to the evidence regarding his service-
connected disabilities dated during the one-year period prior 
to his claim, to determine whether it was "ascertainable 
that an increase in disability had occurred."  38 C.F.R. § 
3.400(o)(2).  As noted in the earlier decision, the Board 
finds that a doubt is raised in that regard, and having 
resolved that doubt in the veteran's favor, this was the case 
herein.

To repeat, the effective date of a grant of an increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within a year from that date; 
otherwise, the effective date is the 

later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

A report of medical treatment or examination may be accepted 
as an informal claim, per 38 C.F.R. § 3.157 but it must be 
relatively specific in nature.

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but upon the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  In Hazan, the Court held that a prior Board 
decision as to the degree of disability does not bar 
consideration of earlier evidence as to the effective date of 
a post-Board decision increase, even though any effective 
date awarded cannot be earlier than that prior decision of 
the Board. 

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining 

entitlement to a total compensation rating.  38 C.F.R. § 
4.19.  Factors to be considered are the veteran's employment 
history and his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991).

As noted, the regulatory scheme for a TDIU provides both 
objective and subjective criteria.  See Hatlestad v. 
Derwinski, supra, 3 Vet. App. at 216; VAOPGCPREC 75-91 (Dec. 
27, 1991).  The objective criteria, set forth at 38 C.F.R. § 
3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Thus, the criteria include both objective and 
subjective standards. It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (Dec. 27, 1991).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the claimant.  See Moore v. Derwinski, supra.  
Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 
(2000).

The veteran contends that he should be granted TDIU earlier 
than July 24, 1997, specifically from February 1994, because 
he was not working.  He asserts that, at that time, he 
submitted a written statement to the RO indicating that he 
had been unable to work since 1991, and argues that the RO 
should have interpreted that statement as an informal claim 
for TDIU.

In a written statement, received by the RO in March 1994, the 
veteran indicated that he had not worked since moving to 
South Carolina after his military retirement, due to a hiring 
slowdown and the limited positions in which he could work in 
because of his asthma.  38 C.F.R. § 3.155(a) requires that VA 
liberally construe all communications and interpret them as 
claims for benefits where appropriate.  However, the 
veteran's March 1994 written statement is not construed as a 
claim for TDIU at that time.  He stated that he had been 
unable to work because of a combination of local economic 
circumstances, i.e., a slowdown in hiring, and the limited 
positions for which he could apply.  Even construed 
liberally, the Board does not interpret this communication as 
a claim for TDIU, and we believe the RO was correct in 
declining to treat it as such.


In addition, even if the Board were to construe that 
statement by the veteran to include a claim for TDIU, we must 
point out that, at the time of that communication, his 
service-connected disabilities did not schedularly qualify 
him for a TDIU evaluation.  Specifically, he did not have one 
disability that was rated at least 60 percent.  Also, he did 
not have more than one disability that combined to equal 70 
percent, with at least one at 40 percent. At that time, his 
combined rating was 50 percent, and his highest single 
disability rating, that for bronchial asthma, was 30 percent.  
Hence, at the time of his March 1994 written statement, the 
veteran did not meet the threshold schedular percentage 
criteria for a TDIU set out in 38 C.F.R. § 4.16(a).  

It has been strongly argued that extaschedular consideration 
should be applied in this instance.  However, even in that 
case, the primary disability which impacts the veteran's 
employability relates to his respiratory distress, and this 
included both his bronchial asthma, and now the myopathy of 
all four extremities which has been said to be due to his use 
of steroids for his asthma.  While he has other service-
connected disabilities, it is the respiratory ones (and those 
secondary to respiratory care) which predominantly render him 
unemployable. Moreover, even addressing these disabilities as 
if under 38 C.F.R. § 4.17 as a single entity, they were not 
demonstrated to that extent prior to the July 1997 
examination, the same date from which his TDIU has been 
liberally assigned.  

Pursuant to this decision, the veteran's disability rating 
for bronchial asthma was increased to 60 percent, effective 
July 24, 1997.  Therefore, beginning on that date, the 
veteran had a combined 70 percent disability rating.  And as 
noted in the earlier Board action, exercising liberal 
interpretation of the evidence and resolving all reasonable 
doubt in favor of the veteran, the Board found that he should 
be assigned an effective date of July 24, 1997, for the grant 
of TDIU.  However, based on the above stated lack of 
hospitalizations or singular occupational impact as cited 
therein, it must be reiterated that an even earlier effective 
date is not warranted on either a schedular or extraschedular 
basis. 

As already alluded to above, in all issues herein concerned, 
the evidence is not equivocal and a reasonable doubt is not 
raised to be resolved in the veteran's favor other than what 
has already been addressed in the earlier grant of benefits 
by the Board, regardless of whether the standards are 
schedular or extraschedular in nature.


ORDER

An initial rating in excess of 30 percent for bronchial 
asthma, from July 1, 1990, to July 23, 1997, is denied.

An initial rating in excess of 60 percent for bronchial 
asthma from July 24, 1997, is denied.

An effective date prior to July 24, 1997, for a TDIU is 
denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


